Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 

Please select a single species from below (e.g. Species 1g would be an exemplary election from the Species 1a-1k):

Species 1 – cleaning device embodiment election

Movable nozzle embodiment sub-groupings
Species 1a – basic movable nozzle embodiment (see Figures 1-6. refer to corresponding description in the specification). 
Species 1b –movable nozzle embodiment which slides (see Figures 7-10. refer to corresponding description in the specification). 
Species 1c –movable nozzle embodiment with multiple ports which slides (see Figures 13-14. refer to corresponding description in the specification). 
Species 1d –movable nozzle embodiment with multiple nozzles (see Figure 15. refer to corresponding description in the specification). 
Species 1e –movable nozzle embodiment having different speed profile (see Figures 19-20. refer to corresponding description in the specification). 

Fixed nozzle embodiment sub-groupings
Species 1f – basic fixed nozzle embodiment (see Figures 11-12. refer to corresponding description in the specification). 
Species 1g –fixed nozzle embodiment with different number of ejection ports (see Figure 16. refer to corresponding description in the specification). 
Species 1h – fixed nozzle embodiment with different number of ejection ports (see Figure 17. refer to corresponding description in the specification).
Species 1i – fixed nozzle embodiment with different ejection control profile (see Figure 18. refer to corresponding description in the specification).
Species 1j – fixed nozzle embodiment with different number of ejection ports, pump and passage switching unit (see Figures 21-30. refer to corresponding description in the specification).
Species 1k – fixed nozzle embodiment similar to Species 1j with different number of ejection ports and outlets (see Figures 31-32. refer to corresponding description in the specification).


To Examiner’s best understanding, claims 3, 5-9 appear to invoke species (e.g. movable vs. fixed nozzle variants, location of the important region).  Claims 1-2, 4, & 10 appear to be generic, with claim 2 being a shared technical feature amongst the various species of claims 3, 5-9.  

Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  claims 1-2, 4, & 10 appear to be generic.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Species 1a-1 lack unity of invention because even though the inventions of these groups require the technical feature of claims 1-2, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Hartranft et al (US 20140060582, “Hartranft”).  
Hartranft teaches the following:

For Claim 1: 
An on-board sensor cleaning device, comprising: 
a nozzle including one or more ejection ports that eject a fluid onto a sensing surface of an on-board sensor (see Figures 1-11, nozzles 130 & 132, 230 & 232, 330); 
wherein an ejection duration or an ejection frequency of the fluid, which is ejected onto the sensing surface, differs in accordance with a position on the sensing surface (see [0081], [0084]).  The particular ejection parameters (e.g. ejection duration, ejection frequency) are intended use (see MPEP 2114, MANNER OF OPERATING THE DEVICE DOES NOT DIFFERENTIATE APPARATUS CLAIM FROM THE PRIOR ART).  Examiner notes that Hartranft teaches selecting angle and spraying duration which is actuated based on a wash control signal, such that the nozzle could be selectively actuated as desired.
   
For Claim 2: 
The on-board sensor cleaning device according to claim 1, wherein 
the sensing surface includes an important region, which is where an ejection priority is high, and a regular region, where the priority is lower than the important region (refer to claim 1 rejection)  The sensing surface and regions/priority thereof is an object-to-be-worked upon (see MPEP 2115, MATERIAL OR ARTICLE WORKED UPON DOES NOT LIMIT APPARATUS CLAIMS), and 
the ejection duration of fluid per unit area is longer or the ejection frequency is higher in the important region than the regular region (refer to claim 1 rejection).  The particular ejection parameters (e.g. ejection duration, ejection frequency) are intended use (see MPEP 2114, MANNER OF OPERATING THE DEVICE DOES NOT DIFFERENTIATE APPARATUS CLAIM FROM THE PRIOR ART).  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC LORENZI whose telephone number is (571)270-7586 and fax number is (571)270-8586.  The examiner can normally be reached from 9-5 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Gordon Baldwin at 571-272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/MARC LORENZI/Primary Examiner, Art Unit 1718